Case 19-11757-KHK            Doc 23         Filed 09/10/19 Entered 09/10/19 08:23:45    Desc Main
                                            Document     Page 1 of 5


                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                             Alexandria Division


     IN RE:                                                    )
                                                               )
     CONNIE SUE CARICO                                         )     Case No. 19-11757-KHK
                                                               )
                        Debtors                                )     Chapter 7
                                                               )


                       RESPONSE TO TRUSTEE’S OBJECTION TO EXEMPTION


              COMES NOW the Debtor, Connie Sue Carico, by counsel, and in response to Chapter 7

     Trustee Donald F. King’s Trustee’s Objection to Exemption, states the following:



              1)        The trustee is correct that 3408 Fitchburg Court, Woodbridge, VA 22193 was

     originally titled in the Debtor’s name alone, and subsequently deeded to she and Donna Sanderson

     as tenants-by-the-entireties. He is also correct that the transfer was made concurrently with a

     refinance of this property.

              2)        However, the transfer of 3408 Fitchburg Court was proper and it was not done for

     the reasons stated by the trustee. Specifically, the transfer was made for consideration, and it was

     not done to simply create a tenants-by-the-entireties exemption to shield the property from

     creditors.




      Michael J. O. Sandler
      12801 Darby Brooke Court, Suite 201
      Woodbridge, VA 22192
      703-494-3323
      703-910-6235 (fax)
      sandlerlaw@yahoo.com                                1
Case 19-11757-KHK            Doc 23         Filed 09/10/19 Entered 09/10/19 08:23:45        Desc Main
                                            Document     Page 2 of 5


                                   The Transfer of 3408 Fitchburg Court in Woodbridge
                                            Was Made for Fair Consideration


              1)        Mrs. Carico originally purchased the property in question on June 26, 2002.

     Although the house was only in her name, Mrs. Carico and Mrs. Sanderson were already in a

     committed relationship. They have been living together in the property since it was purchased.

     See Form 1040s for tax years 2002-2005 and 2008-2012, and W-2 statements for 2015-2016,

     collectively as Exhibit #1.

              2)        Although their union could not be legalized by marriage until allowed by federal

     law, Mrs. Carico and Mrs. Sanderson have essentially lived together as spouses since the property

     was purchased. Mrs. Sanderson has contributed all of her income to pay household expenses,

     including the mortgage, utilities, insurance, etc. As can be seen in Exhibit #1, her income and

     contributions more than doubled over that sample fourteen year period.

              3)        At the time the transfer was made, 3408 Fitchburg Court was in a state of disrepair.

     The property needed new windows, gutters and a roof. Mrs. Carico and Mrs. Sanderson did not

     have savings to make those repairs. Although there was equity in the property that could be

     utilized, Mrs. Carico’s income at the time was only approximately $30,000 per year and she could

     not qualify to utilize that equity. Mrs. Sanderson, however, was making almost $55,000 per year

     as well. See page 2 of “Uniform Residential Loan Application” attached as Exhibit #2.

              4)        Additionally, at the time Mrs. Carico had two loans with Chase on the property at

     relatively high interest rates. The first mortgage had a balance of approximately $142,000 and an



      Michael J. O. Sandler
      12801 Darby Brooke Court, Suite 201
      Woodbridge, VA 22192
      703-494-3323
      703-910-6235 (fax)
      sandlerlaw@yahoo.com                                2
Case 19-11757-KHK            Doc 23         Filed 09/10/19 Entered 09/10/19 08:23:45    Desc Main
                                            Document     Page 3 of 5


     interest rate of 6.375%, while the second mortgage had a balance of approximately $32,000 and

     an interest rate of 8.95%. The two loans together cost $1,669.99 per month. See Chase statements

     attached as Exhibit #3.

              5)        Because Mrs. Sanderson agreed to be a co-borrower on the new loan, the new

     interest rate was only 3.875%, and the monthly payment is only $1,483. See Schedule J of

     Debtor’s schedules, as well as “Amortization Schedule” attached as Exhibit #4.

              6)        Additionally, even though the mortgage payment is now significantly lower, Mrs.

     Carico was able to get cash out when she refinanced the property to pay off a significant amount

     of unsecured debt. Specifically, $10,000 was paid to Capital One, $9,281 was paid to FNB Omaha,

     and $7343 was paid to SYNCB/SamsDC. Also at settlement, Mrs. Carico received $8,749.88 to

     use towards home improvements. These debts that belonged to Mrs. Carico were paid only

     because Mrs. Sanderson agreed to be jointly liable on a new debt to pay them. See Final ALTA

     Settlement Statement attached as Exhibit #5.

              7)        But the money received at settlement was not enough to pay for the extensive

     repairs needed on the property in question. Now on the title, Mrs. Sanderson also agreed to incur

     debt to enable she and Mrs. Carico to make the necessary repairs. See Remodeling Agreement

     attached as Exhibit #6.

              8)        Because she had excellent credit (Exhibit #7), Mrs. Sanderson was able to borrow

     money from GreenSky to make the needed repairs. She is still paying off that loan today. See

     GreenSky statement attached as Exhibit #8.



      Michael J. O. Sandler
      12801 Darby Brooke Court, Suite 201
      Woodbridge, VA 22192
      703-494-3323
      703-910-6235 (fax)
      sandlerlaw@yahoo.com                                3
Case 19-11757-KHK            Doc 23         Filed 09/10/19 Entered 09/10/19 08:23:45         Desc Main
                                            Document     Page 4 of 5


              9)        It is clear that the property transfer in this case was not made to a spouse simply to

     avoid creditors. On the contrary, the property transfer was necessary so that significant unsecured

     debt could be paid, as well as to enable the property to be repaired. And the added benefit to all

     of this was that the monthly payment was lowered. Finally, there is the point that Mrs. Sanderson

     was finally conveyed her rightful interest in the property after paying at least one half of the

     monthly household expenses since it was purchased in 2002



              For all of these reasons, the Debtor requests that this Honorable Court DENY the Chapter

     7 trustee’s motion.




                                                                       CONNIE SUE CARICO
                                                                       By Counsel




     FISHER-SANDLER LLC


     /s/ Michael J. O. Sandler______
     Michael J. O. Sandler, VSB #46443
     12801 Darby Brooke Court, Suite 201
     Woodbridge, Virginia 22192
     (703) 494-3323
     Counsel for the Debtor




      Michael J. O. Sandler
      12801 Darby Brooke Court, Suite 201
      Woodbridge, VA 22192
      703-494-3323
      703-910-6235 (fax)
      sandlerlaw@yahoo.com                                4
Case 19-11757-KHK            Doc 23         Filed 09/10/19 Entered 09/10/19 08:23:45    Desc Main
                                            Document     Page 5 of 5




                                              CERTIFICATE OF SERVICE

            I hereby certify that the foregoing was sent electronically on the 10th day of Septermber,
     2019, to the following:


     Donald F. King,
     Chapter 7 Trustee
     Odin, Feldman & Pittleman, PC
     1775 Wiehle Avenue, Suite 400
     Reston VA 20190


                                                                     /s/ Michael J. O. Sandler______
                                                                     Michael J. O. Sandler




      Michael J. O. Sandler
      12801 Darby Brooke Court, Suite 201
      Woodbridge, VA 22192
      703-494-3323
      703-910-6235 (fax)
      sandlerlaw@yahoo.com                                5
